Case 1:21-cr-00487-RBK Document 10 Filed 06/23/21 Page 1 of 3 PageID: 40




                                      UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEW JERSEY
 --   --—          •-   -   :.-   -      ---———   -   -—   -         —   .-.   -   ---.-   -.   -   -..   --




 UNITED STATES OF AMERICA

            V.                                                 :   Crim. No. 2 1-487 (RBK)

 JO$EPH GEROMINI                                               :   ORDER FOR A CONTINUANCE

            This matter having come before the Court on the joint application of

 Rachael A. Honig, Acting United States Attorney for the District of New Jersey

 (by Eric A. Boden, Assistant United States Attorney appearing), and defendant

 Joseph Geromini (by J. Philip Kirchner, Esq.), for an order granting a

 continuance of the proceedings in the above-captioned matter from the date

 this Order is signed through September 30, 202 1 to permit defense counsel the

 reasonable time necessary for effective preparation in this matter and to allow

 the parties to discuss the matter and conduct plea negotiations in an effort to

 resolve the case before trial; and the defendant being aware that he has the

 right to have the matter commence to trial within 70 days from the filing date

 (and making public) of the indictment, or from the date the defendant has

 appeared before a judicial officer of the court in which such charge is pending,

 whichever date last occurs pursuant to Title 18, United States Code, Section

 3161(c)(1); and no prior continuances having been entered; and the defendant,

 through his attorney, having consented to the continuance; and for good and

 sufficient cause shown,
Case 1:21-cr-00487-RBK Document 10 Filed 06/23/21 Page 2 of 3 PageID: 41




       IT 1$ THE FINDING OF THIS COURT that this action should be

 continued for the following reasons:

       (1)   The parties anticipate exchanging discovery and entering into plea

 negotiations, which would render any subsequent trial of this matter

 unnecessary;

       (2)   The failure to grant such a continuance would deny counsel for the

 defendant or the attorney for the government the reasonable time necessary for

 effective preparation, taking into account the exercise of due diligence;

       (3)   The defendant has consented to the aforementioned continuance;

       (4)   The grant of a continuance will likely conserve judicial resources;

 and

       (5)    Pursuant to Title 18, United States Code, Section 3161(h)(7), the

 ends ofjustice served by granting the continuance outweigh the best interest of

 the public and the defendant in a speedy trial.

       WHEREFORE, it is on this    23. day of June, 202 1;
       ORDERED that this action be, and it hereby is, continued from the date

 this Order is signed through September 30, 202 1 ; and it is further




                                          2
Case 1:21-cr-00487-RBK Document 10 Filed 06/23/21 Page 3 of 3 PageID: 42




           ORDERED that the period from the date this Order is signed through

 $eptember 30, 202 1 shall be excludable in computing time under the Speedy

 Trial Act of 1974.


                                                                                k,:
                                                              HON. SHARON A. KING
                                                                                      (j     .




                                                              United States Magistrate Jud



 Form and entry consented to:
       /           I       •‘                       /•.‘
  J
               /       ‘
                                ,;&*7
                                                c
                                                          —   .


                       .            t_-             .-.
   /   ‘   I               •      —------




 .&:)‘it L36.c1cii
           .
 rAssistant United States Attorney


   \*                  /L_L         _   —   —
                                                j   -




         K4ner,Esq,
 Counse’ fotDefendant Joseph Geromini




                                                                  3
